Title: James Madison to Thomas Jefferson, 7 May 1810
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
             
                     Washington 
                     May 7. 1810
          
              The inclosed letter from Jarvis accompanied one to me on the subject of the Merinos. I learn that they have arrived safe; but the vessel is aground a few miles below Alexanda. Jos: Doherty is gone to bring them up, making the selections warranted by Mr Jarvis.
			 As
			 the means I shall employ to have my pair conveyed to Virga will suffice for yours, it will be unnecessary for you to attend to the matter till you hear of their arrival in Orange. 
			 
			 
			 
			 Altho’ there
			 have been several late arrivals from England We remain in the dark as to what has passed between Wellesly & P.
			 The same as to the F.
			 Govt & A. You will notice the footing on which Congress has left our relations with these powers. Unless G.B. should apprehend an attempt from  F. to revive our non-intercourse agst her, she has every earthly motive to continue her restrictions agst us. She has our trade in spite of F. as far as she can make it suit her interest, and our acquiescence in cutting it off from the rest of the world, as far as she may wish to distress her adversaries, to cramp our growth as
			 rivals, or to prevent our interference with her smuggling Monopoly. N. England & N.Y. are rallying to the Repubn ranks. In N.Y. every branch of the Govt is again sound. The
			 Election in Massts now going on, will probably have a like issue with their late one. There
			 is some danger however, from the federal artifice, of pushing the fedl Towns to their maximum of Reps. Boston is to send 40.Yrs always most affectly
          
            James Madison
        